Citation Nr: 1612170	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury.

2.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a neck injury.

3.  Whether new and material evidence has been received to reopen the claim for service connection for back pain.

4.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hand numbness.

5.  Entitlement to service connection for right leg pain.

6.  Entitlement to service connection for residuals of a head injury.

7.  Entitlement to service connection for residuals of a neck injury.

8.  Entitlement to service connection for back pain.

9.  Entitlement to service connection for bilateral hand numbness. 


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In September 2011, the Board remanded this case for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right leg pain, residuals of a head injury, residuals of a neck injury, back pain, and bilateral hand numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 9, 2011 decision, the Board denied entitlement to service connection for residuals of a head injury on the basis that there was insufficient evidence establishing that an in-service incident occurred.

2.  Evidence received since the September 9, 2011 decision denying service connection for residuals of a head injury relates to the basis for the prior denial.

3.  In a September 9, 2011 decision, the Board denied entitlement to service connection for residuals of a neck injury on the basis that there was insufficient evidence establishing that an in-service incident occurred.

4.  Evidence received since the September 9, 2011 decision denying entitlement to service connection for residuals of a neck injury relates to the basis for the prior denial. 

5.  In a December 2008 decision, the RO denied entitlement to service connection for back pain, and the Veteran did not appeal this decision. 

6.  Evidence received since the December 2008 rating decision denying entitlement to service connection for back pain relates to the basis for the prior denial.

7.  In a December 2008 rating decision, the RO denied entitlement to service connection for bilateral hand numbness, and the Veteran did not appeal this decision. 

8.  Evidence received since the December 2008 rating decision denying entitlement to service connection for bilateral hand numbness relates to the basis for the prior denial.




CONCLUSIONS OF LAW

1.  The September 9, 2011 Board decision that denied entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

2.  Evidence received since the September 9, 2011 Board decision with regard to entitlement to service connection for residuals of a head injury is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 9, 2011 Board decision that denied entitlement to service connection for residuals of a neck injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

4.  Evidence received since the September 9, 2011 Board decision with regard to entitlement to service connection for residuals of a neck injury is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for residuals of a neck injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The December 2008 rating decision that denied entitlement to service connection for back pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  Evidence received since the December 2008 rating decision with regard to entitlement to service connection for back pain is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The December 2008 rating decision that denied entitlement to service connection for bilateral hand numbness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

8.  Evidence received since the December 2008 rating decision with regard to entitlement to service connection for bilateral hand numbness is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hand numbness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Principles

Generally, a claim that has been denied in a final unappealed decision may not be thereafter reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Residuals of a Head and Neck Injury

In a September 2011 Board decision, the Board denied the Veteran's claim for entitlement to service connection for residuals of a head and neck injury.  The decision is final. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

At the time of the September 2011 Board decision, the evidence of record included treatment records from the VA, the Veteran's private chiropractor, the Veteran's service treatment records, and statements from the Veteran.  The Board denied the two claims, finding that there was insufficient evidence documenting an in-service incident connected to the Veteran's maladies. 

Relevant evidence submitted since the September 2011 Board decision includes updated treatment records from the VA.  Most notably, it includes multiple statements from the Veteran's friends and family members attesting to his in-service incident, as well as letters from both the Veteran's treating physician and chiropractor, concluding that the Veteran's in-service incident contributed to his current neck and head conditions. 

In this case, the Board finds the applications to reopen the previously denied claims for service connection for residuals of a head injury and residuals of a neck injury will be granted because the evidence submitted after the September 2011 Board decision is new and material.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  The new evidence directly relates to the Board's prior denials, that is, a lack of evidence substantiating an in-service incident.  Moreover, it credibly establishes a connection between the in-service incident and the Veteran's claimed conditions.  The threshold to reopen a claim is low, and that threshold has been met in this case.  Shade, 24 Vet. App. at 118.  

Reopening of a Back Condition and Hand Numbness

In December 2008, the Veteran's claim for entitlement to service connection for back pain and bilateral hand numbness was denied by the Des Moines, Iowa RO, as there was no evidence of an in-service incident related to the Veteran's conditions.  That decision was final.  See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

In March 2013, the Veteran submitted additional evidence relevant to his claim, yet the RO did not reopen the claims in its December 2008 rating decision.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the December 2008 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran's treating physician and chiropractor both submitted statements concluding the Veteran's in-service incident contributed to his current medical conditions.  Moreover, several friends and relatives of the Veteran submitted statements attesting to the occurrence of the in-service incident.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence of disability, and lack of nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  




ORDERS

The application to reopen the claim of entitlement to service connection for residuals of a neck injury is granted.

The application to reopen the claim of entitlement to service connection for residuals of a head injury is granted.

The application to reopen the claim of entitlement to service connection for a back condition is granted.

The application to reopen the claim of entitlement to service connection for bilateral hand numbness is granted. 


REMAND

The Veteran contends that he is entitled to service connection for residuals of a neck injury, residuals of a head injury, a back condition, bilateral hand numbness, and right leg pain.  For the following reasons, the Board finds that a remand is warranted so that the Veteran may undergo Compensation and Pension (C&P) examinations for the claimed conditions.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

A review of the evidence reveals the following: 

While in service, in 1985, the Veteran was injured in a training accident in which the hatch of a vehicle struck him on the head.  Although the Veteran's service treatment records do not mention the incident, the Veteran's friends, parents, and other family members submitted statements attesting to the fact that the Veteran mentioned this incident at the time of its occurrence, and, notably, that following the accident they noticed changes in the Veteran's health and behavior.

The Veteran's treatment records from the VA confirm that he suffers from neck pain, head pain, back pain, right leg pain, and bilateral hand numbness.

In 2013, the Veteran submitted statements from his treating physician and treating chiropractor.  Both practitioners concluded that the Veteran's in-service fall contributed to his claimed medical conditions.  

As of this writing, the RO has not provided the Veteran with C&P examinations for any of his claimed conditions. 

In assessing the evidence, the Board first finds the statements from the Veteran and the Veteran's friends and family members attesting to the Veteran's in-service incident credible.  The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

In this situation, the Board finds the Veteran and family members and friends competent to testify as to what the Veteran discussed with them and what they observed, as their statements include information wholly within their powers of observation.  Moreover, the statements are highly credible and probative, as they are consistent, detailed, and specific.

Second, the Board finds the absence of the incident in the Veteran's service treatment records to be inconclusive.  The Board cannot take the absence of evidence as substantive negative evidence against the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Third, the Board finds the Veteran's two statements from medical practitioners inadequate.  The practitioners merely stated that the Veteran's military incident contributed to his claimed conditions.  These statements, however, are merely conclusory opinions, as the practitioners did not provide reasoned analyses connecting the individual conditions to the incident.  They, therefore, cannot support an award of service connection

Finally, there is ample evidence demonstrating the Veteran deserves examinations for his claimed conditions.  Via VA treatment records, the Veteran has provided competent evidence of current disabilities, and via lay evidence, the Veteran has provided competent evidence of an in-service incident.  Finally, the Veteran's doctors have provided competent, yet not conclusive, evidence of a connection between the in-service incident and his claimed conditions, and the record is still incomplete.  See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

In summary, the Board finds a decision cannot be made upon such an incomplete record, as there are no adequate medical examinations discussing the relationship between the Veteran's claimed conditions and his claimed in-service incident.  Thus, a remand is necessary in order to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's residuals of a head injury. 

In making this determination, the examiner should particularly consider the following:

a.  The Veteran's in-service incident in which he was struck on the head by a hatchback;

b.  the statements from the Veteran's practitioners concluding that the in-service incident contributed to the Veteran's claimed conditions. 

2.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's residuals of a neck injury.

In making this determination, the examiner should particularly consider the following:

a.  The Veteran's in-service incident in which he was struck on the head by a hatchback;

b.  the statements from the Veteran's practitioners concluding that the in-service incident contributed to the Veteran's claimed conditions.

3.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's back condition.

In making this determination, the examiner should particularly consider the following:

a.  The Veteran's in-service incident in which he was struck on the head by a hatchback;

b.  the statements from the Veteran's practitioners concluding that the in-service incident contributed to the Veteran's claimed conditions.

4.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's bilateral hand numbness. 

In making this determination, the examiner should particularly consider the following:

a.  The Veteran's in-service incident in which he was struck on the head by a hatchback;

b.  the statements from the Veteran's practitioners concluded that the in-service incident contributed to the Veteran's claimed conditions.

5.  Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's right leg pain.

In making this determination, the examiner should particularly consider the following:

a.  The Veteran's in-service incident in which he was struck on the head by a hatchback;

b.  the statements from the Veteran's practitioners concluded that the in-service incident contributed to the Veteran's claimed conditions. 

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

8.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


